Citation Nr: 1227893	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
  San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for vascular dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1951 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When this case was previously before the Board, the Board denied the Veteran's requests to reopen the claim for service connection for headaches and hearing loss.  The claim for service connection for vascular dementia was remanded for additional development.  This claim has since returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Veteran's Virtual VA claims file reveals an additional VA outpatient treatment report dated in November 2011 that is not pertinent to the current claim on appeal.

In a July 2012 Informal Hearing Presentation, the Veteran's representative alleges that the Veteran is entitled to service connection for psychiatric disability, particularly depressive neurosis/anxiety or posttraumatic stress disorder (PTSD), as related to the Veteran's combat service in Korea.  The Board notes that the claims for service connection for psychiatric disability have been previously considered and denied on numerous occasions.  In a November 2002 rating decision, the RO denied the Veteran's claims for service connection for PTSD, schizophrenia, and memory loss, and denied the Veteran's request to reopen the claim for service connection for depressive neurosis.  The Veteran did not appeal this decision and it thus became final.  In November 2010, the Board denied the Veteran's request to reopen the claim for service connection for PTSD.  The only matter currently before the Board is service connection for vascular dementia, separate from the other claims for service connection for psychiatric disability.  As a claim for acquired psychiatric disability is not currently before the Board, it is referred to the RO for development.


FINDING OF FACT

The Veteran's service treatment records do not reflect treatment or diagnosis of vascular dementia or related disability, there is no persuasive evidence of vascular dementia for many years after service, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current vascular dementia and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for vascular dementia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letters mailed in October 2006 and May 2012.  

After issuance of these letters, and opportunity for the Veteran to respond, the May 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records, and the reports of various VA examinations and a May 2012 VA examination-obtained pursuant to the Board's May 2012 remand.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

The Veteran contends that he is entitled to service connection for vascular dementia, as he believes that this disability had its onset in service and stems from his combat service in Korea.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records contain no indication of complaint, treatment, or diagnosis of vascular dementia or related disorder.  On the Veteran's October 1953 separation examination, no abnormality related to the claimed disability was found.

Following the Veteran's discharge from service, post-service treatment records reflect a number of psychiatric difficulties over the years.  On VA examination in October 1975, a diagnosis of depressive neurosis was assigned.  While he was oriented to place, person, and partially in time element, his memory revealed gaps for recent events.  His concentration was diminished, insight was superficial, and judgment was fairly preserved.  

An August 1976 statement from private physician Dr. R. reflects a diagnosis of chronic depressive psychotic reaction.

On VA examination in August 1976, the Veteran's memory was noted to be only fair.  Fund of information was poor and he showed little insight or judgment.  Depressive neurosis was indicated.  

Private treatment records dated in September 1998 reflect diagnoses of PTSD and anxiety.  

Statements from the Veteran and from his fellow service members reflect their observations that the Veteran was treated for his nervous condition in service in Korea.    

A December 2002 VA examination report reflects that the Veteran had been treated for early dementia, psychiatric case with organic brain syndrome.  Early dementia, organic brain syndrome, cerebellar atrophy, and atherosclerosis were indicated.  A December 2002 psychiatric examination notes that the Veteran had been in psychiatric treatment since 1974.  After interviewing the Veteran and performing a mental status examination, the examiner assigned a diagnosis of depressive disorder, not otherwise specified.

A November 2003 statement from private physician Dr. I. reflects a diagnosis of PTSD.

On VA examination in December 2003, it was noted that the Veteran had been under psychiatric care since 1974.  The examiner noted that the Veteran was a neuropsychiatric patient.  Hyperglycemia and suspected diabetes mellitus were also indicated.

Another statement from private physician Dr. I. reflects diagnoses of PTSD and anxiety.  

An April 2007 VA examination report reflects that the Veteran suffered from severe remote memory impairment, mild recent memory impairment, and moderate immediate memory impairment.  A diagnosis of vascular dementia with anxiety was assigned.  

A September 2007 statement from private physician Dr. E. reflects that the Veteran had been her patient since October 2006.  She noted that he had a history of hypertension, diabetes mellitus, hyperlipedimia, and a mental condition.  

A February 2008 statement from Dr. I. reflects diagnoses of PTSD, diabetes mellitus, and hyperkeratosis.  

On VA examination in May 2012, the examiner indicated that he reviewed the Veteran's entire claims file.  He noted a medical history of hypertension, hyperlipidemia, diabetes mellitus, and vascular dementia.  Symptoms of depressed mood, anxiety, chronic sleep impairment, severe memory impairment, impaired abstract thinking, disturbances of motivation and mood, and inability to establish and maintain effective relationships were endorsed.  After complete mental status examination and psychiatric evaluation, the examiner diagnosed vascular dementia.

The examiner opined that the Veteran's vascular dementia is not caused by or secondary to his active duty service.  In so finding, the examiner noted that the Veteran's vascular dementia was first described and diagnosed in 2002, and this condition is not in any way related to other mental disorder diagnosed before.  He noted that the Veteran's dementia, in terms of etiology or pathophysiology, is not related to military service, nor is it secondary to service-connected medical disability or aggravation of a pre-existing mental condition.  Vascular dementia is not the result of the natural course of a pre-existing mental condition.  Rather, the examiner indicated that it is a severe mental condition developed almost 50 years after service.  He noted that there was no evidence in the Veteran's records which show that vascular dementia started in service or is any way related to service.  

The examiner pointed out that vascular dementia is widely considered the most common type of dementia, and it developed when impaired blood flow to the parts of the brain deprives cells of food and oxygen.  He noted that strokes can be a major cause of the disability, and that a person with vascular dementia may also have a past history of high blood pressure, high cholesterol, hardening of the arteries, diabetes, or other risk factors for heart disease.  Thus, he concluded that the Veteran's vascular dementia is not related to service.  

The above-cited evidence clearly establishes that the Veteran suffers from current vascular dementia.  However, the competent, probative evidence does not support a finding that the current vascular dementia disability had its onset in service or is otherwise related to service.

Notable, there is no medical evidence of record for over 50 years after discharge that indicate dementia or vascular dementia.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the May 2012 VA examiner's opinion is the only competent opinion to directly address the question of whether there exists a medical nexus between any current vascular dementia and service, and that opinion is not supportive of the claim.  Rather, the examiner opined that the Veteran's vascular dementia, diagnosed decades after the Veteran's discharge from service, was less likely than not related to service.  He noted the common causes of vascular dementia including stroke and other common associated disease such as heart disease and diabetes mellitus, and indicated that the Veteran's vascular dementia was not in any way related to his long history of psychiatric problems.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of dementia symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, there are no records in service of treatment for vascular dementia or related disability.  In addition no disability was found at discharge and there is no record of treatment for a related disability until 2002, approximately 50 years after the Veteran's discharge from service.  While the Veteran filed earlier claims for psychiatric disabilities, he did not claim vascular dementia for decades after service.  In addition, the Board also points out that, in rendering the probative opinion on the question of medical nexus, the May 2012 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of symptoms since service-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current vascular dementia disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current vascular dementia and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of dementia symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for vascular dementia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for vascular dementia is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


